GRAVES, Presiding Judge.
The offense is the unlawful transportation of whisky in a dry area. The penalty assessed is a fine of $100.00.
*644It is shown in this case by the agreed statement of facts that this liquor was purchased by the appellant in a wet area where he had a right to purchase it. It is also shown that he took it to his home, which was in a dry area, where he also had a right to take it. The testimony further shows that he kept it there for about a week or ten days and then started away from his home on a fishing trip. After having gone some distance he was apprehended by officers and they found in his possession four half-pints of whiskey. It was agreed by the state and this appellant that this was the same whisky that he had purchased in a wet area and brought to his home which was in a dry area.
The statute, Art. 666-23a, Section 1, Vernon’s P.C., reads as follows:
“It is provided that any person who purchases alcoholic beverages for his own consumption may transport same from a place where the sale thereof is legal to a place where the possession thereof is legal.”
We hold that there is but one trip of transportation which is exempted by the statute, and that the second trip transporting this same liquor at another and different time is the transportation which is prohibited. The place where he was apprehended on the second trip was not one where the sale of liquor was legal. Therefore, he had no right to transport that liquor on more than one trip, which would be the one exempted by the above-quoted statute.
We think that under the facts the appellant had his one transportation, which was exempted, and the second transportation was prohibited by law.
The judgment is therefore affirmed.